DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Specification Objections: Applicant’s amendments to the Specification have overcome the Specification Objections previously set forth in the Non-Final Office Action dated 6/14/2022. 
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome some of the Claim Objections previously set forth in the Non-Final Office Action dated 6/14/2022, except for the following informalities:
Claim 12 (lines 1-2, and 3) recites the limitation “the body”. Since there is only one body recited in the claimed invention, it is understood that the limitation “the body” in claim 12 (lines 1-2, and 3) is referring to “a hollow body” that has been recited previously in claim 1 (line 3). Therefore, the limitation “the body” herein should be changed to “the hollow body” to properly refer to the corresponding limitation that has been previously recited in claim 1 (line 3).  

Response to Arguments
With respect to Claim Objections: Applicant’s arguments filed on 9/14/2022 with respect to the Claim Objections regarding the limitation “undismountably” in claim 1 (line 4) and claim 4 (line 2), and the limitation “opposite” in claim 1 (line 14), see page 6 of the Remarks dated 9/14/2022, have been fully considered and are persuasive. Therefore, the Claim Objections with respect to the limitation “undismountably” in claim 1 (line 4) and claim 4 (line 2), and the limitation “opposite” in claim 1 (line 14) previously set forth in the Non-Final Office Action dated 6/14/2022 have been withdrawn. 
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s arguments filed on 9/14/2022 with respect to the 35 U.S.C. 112(b) Rejection regarding claim 6 (see page 7 of the Remarks dated 9/14/2022) have been fully considered and are persuasive. Therefore, the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 6/14/2022 has been withdrawn. However, the new amendments to the claims filed on 9/14/2022 has created another 35 U.S.C. 112(b) Rejection, as detailed below.
With respect to 35 U.S.C. 102 Rejection (Regarding claims 1, 2, 8-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppe et al. (U.S. Pub. No. 2013/0040028 A1)): Applicant’s amendments to the Claims have overcome the 35 U.S.C. 102 Rejection previously set forth in the Non-Final Office Action dated 6/14/2022. Therefore, the 35 U.S.C. 102 Rejection regarding claims 1, 2, 8-11 (claims 1, 2, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppe et al. (U.S. Pub. No. 2013/0040028 A1)) previously set forth in the Non-Final Office Action dated 6/14/2022 has been withdrawn.
With respect to 35 U.S.C. 103 Rejection (Regarding claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Doppe et al. (U.S. Pub. No. 2013/0040028 A1) in view of Fraij et. al. (U.S. Pub. No. 2009/0104336 A1)): Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 102 Rejection regarding claim 1 (claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppe et al. (U.S. Pub. No. 2013/0040028 A1)) previously set forth in the Non-Final Office Action dated 6/14/2022. Therefore, the rejection of claim 7 as being dependent upon claim 1 has been withdrawn.
With respect to 35 U.S.C. 103 Rejection (Regarding claims 1-6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann et al. (Pub. No. WO 2016/151422 A1)):
Applicant’s arguments filed 9/14/2022 regarding claims 1-6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann et al. (Pub. No. WO 2016/151422 A1) have been fully considered but they are not persuasive because:
The Applicant(s)’ Argument (Regarding claim 1): 
Applicant alleges that the applied reference Buhlmann does not disclose: 
“a third appendage defining a milk inlet to receive either smooth milk or a milk-air mixture; 
wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber; and 
wherein the milk inlet passage converges directly at the second axial end of the mixing chamber or merges with the steam inlet passage upstream from the mixing chamber.” (see Remark dated 9/14/2022, pages 9-11)
The Examiner’s Response: 
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant did not point out disagreements with the examiner’s applied references, and applicant did not explain how the cited limitation avoid the applied references or distinguish from them. Applicant should point out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
In contrast, the prior art Buhlmann teaches “an appendage defining a milk inlet to receive either smooth milk or a milk-air mixture, wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber; and wherein the milk inlet passage converges directly at the second axial end of the mixing chamber or merges with the steam inlet passage upstream from the mixing chamber.” (see detailed rejection in the Non-Final Office Action dated 6/14/2022, pages 16-22), or as detailed below (see the 35 U.S.C. 103 Rejection regarding claim 1 below). The applied reference Buhlmann (page 12 lines 7-13) teaches one of plurality of inlets can be used to deliver milk to the mixing chamber of foaming device from the milk supply line, and the milk to be delivered to the mixing chamber can be enriched with air in order to form milk-air inlet mixture (see Buhlmann page 12 lines 7-13). Therefore, one of plurality of inlets is capable of receiving either smooth milk or a milk-air mixture, wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber, and wherein the milk inlet passage converges directly at the second axial end of the mixing chamber or merges with the steam inlet passage upstream from the mixing chamber, as detailed below. 

The Applicant(s)’ Argument (Regarding claim 1): 
Applicant alleges that “The Action cites as a rationale for the combination, MPEP 2143 I (E). See page 21 of the Action, that Applicant respectfully traverses. 
MPEP 2143 instructs, with respect to "E. "Obvious To Try" - Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success", that to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;  
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Buhlmann is directed a device for foaming milk by mixing air and milk and making them pass through the device with Taylor-Couette flow. 
Claim 1 is directed to solving the problem of providing a milk frother/heater is configured for use with the milk supply circuit of the beverage vending machine. 
The Action has not articulated either (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem or (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.  
Buhlmann is not concerned with solving the problem of providing a milk frother/heater configured for use with the milk supply circuit of the beverage vending machine. 
 	Buhlmann does not disclose a finite number of identified, predictable potential solutions to the recognized need or problem. 
It is submitted there are infinite possibilities as to how Buhlmann can be configured. Consequently, the Action necessarily relies on hindsight to reconstruct claim 1.”
The Examiner’s Response: 
Examiner respectfully disagrees because the court has held that the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful. “The admonition that ‘obvious to try’ is not the standard under § 103  has been directed mainly at two kinds of error. In some cases, what would have been ‘obvious to try’ would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.... In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.” In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). 
In this case, a suggestion to modify the primary reference Buhlmann to produce the claimed invention is disclosed and suggested by the primary reference Buhlmann itself. Specifically, the applied reference Buhlmann on page 10 lines 5-8 teaches the foaming device can be provided with more than two openings, arranged along the inner surface 33 of the hollow housing 31 (see annotated fig.1 below in the 35 U.S.C. 103 Rejection regarding claim 1 – it is noted that fig.1 is used for illustration purpose only) at different heights (see annotated fig.7 below in the 35 U.S.C. 103 Rejection regarding claim 1, more than two openings provided at different heights along inner surface 333 – it is noted that fig.7 is used for illustration purpose only), and Buhlmann on page 10 lines 10-11 teaches these further openings can serve, according to different embodiments, as either inlets or outlets. Furthermore, Buhlmann on page 12 lines 7-13 also teaches one of plurality of inlets can be used to deliver milk to the mixing chamber of foaming device from the milk supply line, and the milk to be delivered to the mixing chamber can be enriched with air to form milk-air inlet mixture (page 12 lines 7-13). Therefore, one of plurality of inlets is capable of receiving either smooth milk or a milk-air mixture, wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber. Since the modification is disclosed and suggested by prior art Buhlmann, the combination will not destroy the structure of the foaming device 710 disclosed by prior art Buhlmann.  
Furthermore, the motivation to combine does not have to be the same motivation as the instant application in order to be valid.
In response to applicant’s argument that “Buhlmann is directed a device for foaming milk by mixing air and milk and making them pass through the device with Taylor-Couette flow. Claim 1 is directed to solving the problem of providing a milk frother/heater is configured for use with the milk supply circuit of the beverage vending machine…Buhlmann is not concerned with solving the problem of providing a milk frother/heater configured for use with the milk supply circuit of the beverage vending machine”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, Buhlmann milk frother/heater is capable of being used with the milk supply circuit of the beverage vending machine, as detailed below (see the 35 U.S.C. 103 Rejection below). 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant(s)’ Argument (Regarding claim 1): 
Applicant alleges that “Notwithstanding the above, it has been clarified in claim 1 that the mixing chamber is hollow. 
The mixing chamber of Buhlmann, defined internally by housing 731, is not hollow. The mixing chamber is filled with wheel 734 that is necessary to effect Taylor- Couette flow. Removal of wheel 734 would render Buhlmann inoperable for its intended purpose and certainly change the principle of operation.”
The Examiner’s Response: 
Examiner respectfully disagrees because the definition of “hollow” is “an unfilled space” [Merriam-Webster dictionary – definition of “hollow”]. The Buhlmann housing 731 has unfilled space, as shown in the annotated fig.11 below. Therefore, the housing 731 is hollow. 
The mixing chamber is internally defined by the housing 731. Therefore, the mixing chamber is hollow because it has unfilled space, as shown in the annotated fig.11 below.

    PNG
    media_image1.png
    663
    764
    media_image1.png
    Greyscale


Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 (lines 1-2, and 3) recites the limitation “the body”. Since there is only one body recited in the claimed invention, it is understood that the limitation “the body” recited claim 12 (lines 1-2, and 3) refers to “a hollow body” recited previously in claim 1 (line 3). Therefore, the limitation “the body” herein should be changed to “the hollow body” to properly refer to the corresponding limitation that has been previously recited in claim 1 (line 3).  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “A beverage vending machine” in line 1. However, claim 1 already recites “a/the beverage vending machine” in lines 1-2 and line 21; therefore, it is unclear if the limitation “beverage vending machine” recited in claim 9 (line 1) and the limitation “beverage vending machine” recited in claim 1 (lines 1-2 and line 21) are the same or different beverage vending machines.
Claims 10-11 are rejected by virtue of their dependencies to claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann et al. (Pub. No. WO 2016/151422 A1, previously cited).
Regarding claim 1, Buhlmann embodiment fig.11 discloses a milk frother/heater (foaming device 710, fig.11) for a milk supply circuit (“for foaming milk”, Page 1 lines 5-14; has liquid (milk) supply circuit as shown in fig.4) in a beverage vending machine (fig.4 shows a logic diagram of the foaming device applied to a beverage producing machine; fig.4, Page 3 lines 32-33) [[;]]:

    PNG
    media_image2.png
    693
    1089
    media_image2.png
    Greyscale

the milk frother/heater (foaming device 710, fig.11) comprises a hollow body (body defined by housing 731 is a hollow body because it has unfilled space, as shown in annotated fig.11 above) composed of one or more undismountably coupled parts (body defined by housing 731 composed of one or more parts which cannot dismount, e.g., openings 737 and 738 as shown in fig.11), and integrally comprises 
a second appendage defining a steam inlet (inlet 737, fig.11; the first opening 737 and second opening 738 can serve as inlet and outlet, respectively, or vice versa, as indicated by Page 11 lines 6-14) to receive steam (“steam”, Buhlmann Page 10 lines 19-20 indicates that the plurality of inlets of the invention of foaming device allows to add steam, and/or other ingredients to the foaming device, thus the inlet 737 is capable of receiving steam to add steam to the foaming device 710) [Page 10 lines 19-20 cited: “…The plurality of inlets allows to add flavors, syrups, steam or coloring agents…”]), and 
a third appendage defining a milk outlet (outlet 738, fig.11; first opening 737 and second opening 738 can serve as inlet and outlet, respectively, or vice versa, as indicated by Page 11 lines 6-14) to deliver cold or hot, smooth or frothed milk (prior art Buhlmann discloses a device for foaming milk, as indicated by Page 1 line 4; foaming device 710 is used for foaming milk, therefore, the outlet 738 must be capable of delivering cold or hot, smooth or foamed milk); 
wherein the hollow body (body defined by housing 731 is hollow body because it has unfilled space, as shown in annotated fig.11 above) internally defines a mixing chamber that is hollow (mixing chamber is internally defined by housing 731, fig.11; mixing chamber is hollow because it has unfilled space, as shown in annotated fig.11 above); 
wherein the steam inlet (stem inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) internally define a steam inlet passage (steam inlet passage 737, fig.11) and a milk outlet passage (milk outlet passage 737, fig.11), respectively, in fluidic communication with the mixing chamber (as shown in fig.11, steam inlet 737 and milk outlet 738 are in fluidic communication with the mixing chamber (the mixing chamber is internally defined by housing 731)); 
wherein the mixing chamber (mixing chamber is internally defined by housing 731, fig.11) has an axis (A) (horizontal axis along the inner passageway 761, see annotated fig.11 above) and comprises a first closed axial end (first axial end is a closed end, as shown in annotated fig.11 above) and a second axial end opposite the first axial end (second axial end is opposite to the first axial end as shown in annotated fig.11 above) ;
wherein the (steam inlet 737, fig.11) and the milk outlet (milk outlet 738, fig.11) passage converge at the second axial end (as shown in annotated fig.11, the second axial end is where the steam inlet 737 and milk outlet 738 converge); [[and]] 
wherein the milk frother/heater (foaming device 710, fig.11) is configured for use with the milk supply circuit (liquid (milk) supply circuit as shown in fig.4) of the beverage vending machine (fig.4 shows a logic diagram of the foaming device applied to a beverage producing machine, as shown in fig.4 & indicated by Page 3 lines 32-33; therefore, the foaming device 710 is capable of being used with the milk supply circuit of beverage vending machine).
Bulmann embodiment fig.11 does not disclose:
a first appendage defining a milk inlet to receive either smooth milk or a milk-air mixture, 
wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber; and 
wherein the milk inlet passage converges ;
However, Buhlmann on page 10 lines 5-8 teaches the mixing unit can be provided with more than two openings, arranged along the inner surface 33 of the hollow housing 31 (see annotated fig.1 below – it is noted that fig.1 is used for illustration purposes only) at different heights (see annotated fig.7 below for more than two openings provided at different heights along inner surface 333 – it is noted that fig.7 is used for illustration purposes only), and Buhlmann on page 10 lines 10-11 teaches these further openings can serve, according to different embodiments, as either inlets or outlets. These teachings of Buhlmann on page 10 lines 5-8 and lines 10-11 can be seen in fig.7 below.  It is noted that figs. 1 and 7 are used for illustration purpose only. 

    PNG
    media_image3.png
    861
    1191
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    832
    1146
    media_image4.png
    Greyscale

Buhlmann also teaches one of plurality of inlets can be used to deliver milk to the mixing chamber of foaming device from the milk supply line, and the milk to be delivered to the mixing chamber can be enriched with air to form milk-air inlet mixture (page 12 lines 7-13). Therefore, one of plurality of inlets is capable of receiving either smooth milk or a milk-air mixture, wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber. 
It is noted that as shown in figs.1 and 7, opening(s) which can be serve as either inlet(s) or outlet(s) is/are placed on the surface 33 (fig.1) or on the surface 333 (fig.7), and the other opening: opening 37 ( in fig.1) or opening 337 (in fig.7), is placed at the apex of the triangle mixing chamber; and as shown in fig.11, the two openings 737 and 738 which serve as inlet and outlet, respectively, are place on the same second axial end of the mixing chamber as shown in annotated fig.11. 
The reason for these arrangements is that for embodiment fig.1 (and embodiment fig.7), the driving unit 20 is configured to rotate the wheel 34 in order to foam milk while the inner surface 33 and the housing 31 are fixed, as shown in fig.1 and indicated on Page 6 lines 3-4; however, for embodiment fig.11, the housing 731 is rotated while the wheel 734 remains fixed during the foaming/frothing process, or the housing 731 and wheel 734 are both rotated in opposite direction relative to each other, as indicated in Page 11 lines 15-18, in either case, all openings for inlets and outlets of this embodiment fig.11 have to be placed at the location which is fixed, in order to avoid the rotation of the supply lines of fluids, which are used to supply milk, air, steam, and/or other ingredients to mixing chamber, and to avoid the rotation of discharge line (outlet) for discharging the heated/foamed/frothed liquid (milk). In this embodiment fig.11, the fixed location is where the second axial end located (see annotated fig.11); therefore, the second inlet for milk should be placed at the same second axial end as the steam inlet 737 and milk outlet 738, and the second inlet for milk is arranged such that the second inlet for milk is in between the steam inlet 737 and the milk outlet 738, as suggested by Buhlmann in claim 4. Therefore, it would have be an obvious arrangement choice to one of ordinary skill in the art in order for the foaming unit 710 to be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients to mixing chamber, and without rotating the discharge line to discharge the heated/foamed/frothed milk.   
Embodiment fig.11, if first inlet for milk is placed at the second axial end of the mixing chamber defined by housing 731 of foaming device 710 (see explanation above), and arranged such that the milk inlet is in between the steam inlet 737 and the milk outlet 738 (as suggested by Buhlmann in claim 4, also see explanation above), 
a first appendage defining a milk inlet (milk inlet is placed at the second axial end of the mixing chamber defined by housing 731, and arranged such that the milk inlet is in between the steam inlet 737 and the milk outlet 738, as suggested by Buhlmann in claim 4 and see explanation above) to receive either smooth milk or a milk-air mixture (milk inlet is configured to receive smooth milk or a milk-air mixture, page 12 lines 7-13), 
wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber (as explained above, the milk inlet is placed at the second axial end of the mixing chamber defined by housing 731, and arranged such that the milk inlet is in between the steam inlet 737 and the milk outlet 738 in order to provide milk to the internal of the housing 731; therefore, the milk inlet internally defines the milk inlet passage in fluidic communication with the mixing chamber); and 
wherein the milk inlet passage converges (as explained above, the milk inlet is placed at the second axial end of the mixing chamber defined by housing 731, and arranged such that the milk inlet is in between the steam inlet 737 and the milk outlet 738 in order to provide milk to the internal of the housing 731; therefore, the milk inlet passage converges at the second axial end) [it is noted that the limitation “at the second axial end or with the steam inlet passage upstream from the mixing chamber” is in alternative form; therefore, only one of these features was given patentable weight during examination];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 
  	
	Regarding claim 2, modified Buhlmann teaches the apparatus as set forth above, modified Buhlmann also teaches:
wherein the steam inlet passage (steam inlet 737, fig.11) and the milk outlet passage (milk outlet 738, fig.11) are arranged to cause the steam inflow (steam flows into mixing chamber defined by housing 731 via steam inlet 737, fig.11) and the milk outflow (milk discharges from mixing chamber defined by housing 731 via outlet 738) to have substantially opposite directions (it is noted that the steam inlet and milk outlet have opposite flow directions since both inlet 737 and outlet 738 are placed at the same second axial end of the mixing chamber of foaming device 710, fig.11), and 
wherein the milk inlet passage (the inlet opening for milk – see rejection for claim 1 using modified Buhlmann) is arranged to cause the milk inflow (milk flows into mixing chamber via the inlet opening for milk – see rejection for claim 1 using modified Buhlmann) and the steam inflow (steam flows into mixing chamber defined by housing 731 via steam inlet 737, fig.11) to have substantially concordant directions (the inlet opening 737 for steam and the inlet opening for milk (see rejection for claim 1 using modified Buhlmann) have concordant flow directions since both inlet openings are located at the same second axial end of the mixing chamber of foaming device 710, see annotated fig.11 in the rejection of claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 
	
Regarding claim 3, modified Buhlmann teaches the apparatus as set forth above, modified Buhlmann also teaches:
wherein the hollow body (body defined by housing 731 is hollow because it has unfilled space, see annotated fig.11 in the rejection of claim 1) is generally elongated along said axis (A) (body defined by housing 731 is elongated along horizontal axis, which is along the inner passageway 761; see annotated fig.11 in the rejection of claim 1), and 
the milk inlet (the milk inlet opening for milk – see rejection for claim 1 using modified Buhlmann), the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are all arranged at the same axial end of the hollow body (openings for inlets and outlets are all arranged at the same second axial end of the body defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann), which delimits the 4second axial end (second axial end as shown in annotated fig.11) of the mixing chamber (it is noted that all three openings of milk inlet, steam inlet 737 and milk outlet 738 delimit the second axial end of the mixing chamber defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 

Regarding claim 4, modified Buhlmann teaches the apparatus as set forth above, modified Buhlmann also teaches:
wherein the hollow body (body defined by housing 731 is hollow because it has unfilled space, see annotated fig.11 in the rejection of claim 1) is made of two undismountably coupled parts (as shown in embodiment fig.11 and explained in claim 1 rejection using modified Buhlmann, openings for inlet(s) and outlet cannot be dismounted from the mixing chamber of the foaming device), 
the milk inlet (the inlet opening for milk – see rejection for claim 1 using modified Buhlmann), wherein the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are formed in a first part (a first part is formed at the second axial end of the mixing chamber defined by housing 731, see annotated fig.11 in the rejection of claim 1), and the mixing chamber (mixing chamber internally defined by housing 731, fig.11) is mainly formed in the second part (a second part is mainly formed by the mixing chamber internally defined by housing 731, as can be seen in fig.11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 

Regarding claim 5, modified Buhlmann teaches the apparatus as set forth above, modified Buhlmann also teaches:
wherein the mixing chamber (mixing chamber internally defined by housing 731, fig.11) comprises a premixing chamber (it is noted that the inlet for milk is added along the base of the triangle foaming device (where the second axial end is located, see annotated fig.11 in the rejection of claim 1), and arranged such that the inlet for milk is located between the opening 737 and the opening 738 (as explained in the rejection for claim 1), and the inlet for milk is in fluidic communication with the steam inlet 737 at the first end 761a before passing through the inner passageway 761, fig.11; therefore, the steam inlet and milk inlet form a pre-mixing chamber at the first end 761a) formed in the second axial end of the mixing chamber (the first end 761a is located at the second axial end of the mixing chamber of foaming device 710, as shown in annotated fig.11 in the rejection of claim 1; therefore, the pre-mixing chamber is formed in the second axial end of the mixing chamber defined by housing 731, see annotated fig.11 in the rejection of claim 1) in which the steam inlet passage converges (the steam inlet 737 converges at the first end 761a (i.e., the second end of mixing chamber); see annotated fig.11), and in which the milk inlet passage (the inlet opening for milk – see rejection for claim 1) either converges directly or after merging with the steam inlet passage (milk inlet passage merges with the steam inlet passage at the first end 761a as explained previously). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 

Regarding claim 6, modified Buhlmann teaches the apparatus as set forth above, Buhlmann also discloses:
wherein the steam inlet passage (steam inlet 737, fig.11), at least in a segment proximal to the mixing chamber (mixing chamber is internally defined by housing 731, fig.11; as shown in fig.11, steam inlet 737 in a segment proximal to mixing chamber of foaming device 710, fig.11), is substantially coaxial with said axis (A) (as shown in fig.11, steam inlet 737 is coaxial with horizontal axis extended along the inner passageway 761) .  

Regarding claim 12, modified Buhlmann teaches the apparatus as set forth above, modified Buhlmann also teaches:
wherein the body (body defined by housing 731, fig.11) is generally elongated along said axis (A) (as shown in annotated fig.11 in the rejection of claim 1, body defined by housing 731 elongated along horizontal axis, which is along the inner passageway 761), and 
the milk inlet (the inlet opening for milk – as cited, incorporated, and explained in the rejection of claim 1), the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are all arranged at the same axial end of the body (openings for inlets and outlets are all arranged at the same second axial end of the body defined by housing 731; see annotated fig.11 and as cited, incorporated, and explained in the rejection of claim 1), which delimits the 4second axial end (second axial end, as shown in annotated fig.11 in the rejection of claim 1) of the mixing chamber (all three openings of milk inlet, steam inlet 737 and milk outlet 738 delimit the second axial end of the mixing chamber defined by housing 731; see annotated fig.11 and as cited, incorporated, and explained in the rejection of claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet for milk such that the inlet for milk is located at the same axial end as the other two openings (the inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the inlet for milk is located in between the inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for allowance:
Regarding claim 7, modified Buhlmann teaches the apparatus as set forth above; however, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites: 
wherein the milk inlet passage, at least in a segment proximal to the mixing chamber, is inclined with respect to the steam inlet passage by an angle (α) ranging from 30° to 60°.
As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

Regarding claim 8, modified Buhlmann teaches the apparatus as set forth above; however, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites: 
wherein the milk outlet passage, at least in a segment proximal to the mixing chamber, is inclined with respect to the steam inlet passage and substantially parallel to a stretch of the milk inlet passage proximal to the mixing chamber.
As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

Regarding claim 9, modified Buhlmann teaches the apparatus as set forth above; however, Applicant’s claim also encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant recites: 
A beverage vending machine comprising: 
a cold milk tank, 
a milk pump having a suction side fluidically connected to the cold milk tank to draw out cold milk contained therein, and to an air source to cause the cold milk drawn out of the milk tank to be enrichable with air, and a delivery side through which either cold smooth milk or a cold milk-air mixture can be delivered, depending on whether the cold milk drawn out by the milk pump has been enriched with air or not, 
a steam generator operable to produce steam, and 
the milk frother/heater according to claim 1, having a milk inlet fluidically connected to the delivery side of the milk pump to receive the cold milk, a steam inlet fluidically connected to an outlet of the steam generator to selectively receive steam for heating the milk drawn out by the milk pump, and an outlet through which cold or hot, smooth or frothed milk is delivered, depending on whether the milk frother/heater has been supplied with cold milk enriched with air and steam or not.
As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

Regarding claims 10 and 11, claims 10 and 11 are allowable by virtue of their dependencies to claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Green et al. (U.S. Pub. No. 2007/0048428 A1) teaches system and method for producing foamed and steamed milk from a source of milk, a source of air, and a source of steam.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761